         Case 1:18-cv-00232-EGS Document 27 Filed 03/31/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 WILDEARTH GUARDIANS,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )       Civil Action No. 18-0232 (EGS)
                                                   )
 U.S. DEPARTMENT OF THE INTERIOR,                  )
                                                   )
                 Defendant.                        )
                                                   )
                                                   )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s January 21, 2020, Minute Order, Defendant U.S. Department of

the Interior (“DOI”) and Plaintiff WildEarth Guardians (“Guardians”) (collectively, “the

Parties”) provide the following Joint Status Report to the Court:

1.     Plaintiff filed its Complaint in this action (ECF No. 1) on January 31, 2018, pursuant to the

       Freedom of Information Act (“FOIA”). The Summons and Complaint were served on the

       United States Attorney’s Office on February 22, 2018 (ECF No. 9). Defendant answered

       on April 24, 2018 (ECF No. 12).

2.     In June, July, and August of 2017, Plaintiff filed four separate FOIA requests seeking

       records documenting communications involving officials within DOI. The records sought

       include e-mail messages, text messages, and voicemails.

3.     Defendant states its position as follows:

             a. Since the prior report, DOI reviewed an additional 1,206 pages and made an

             additional release of 563 pages to Plaintiff on March 31, 2020. DOI unexpectedly lost

             two FOIA processors in December, which significantly impacted the pace at which this
       Case 1:18-cv-00232-EGS Document 27 Filed 03/31/20 Page 2 of 4



         and other FOIA requests were processed at the beginning of the year. Although no

         productions were made in January and February as a consequence of those departures,

         DOI has been working to catch up (as reflected by the fact that DOI reviewed over 1200

         pages).

         b. DOI can commit to processing at least 500 pages per month, and will produce the

         responsive, non-exempt records by the last working day of each month moving

         forward.

         c. DOI reports that there are approximately 173,095 pages of responsive records

         remaining for DOI to review. DOI maintains its position that the entire process will go

         much faster if Plaintiff will agree to some narrowing or prioritization criteria, which to

         date it has not been willing to do.

4.   Plaintiff states its position as follows:

         a. Guardians notes that the FOIA requests at issue are now over 30-32 months old

         (well over two years), and respectfully requests that DOI aim to process at least 1,000

         pages of responsive records per month.

         b. Guardians further reports that, as communicated to Defendant’s counsel on

         November 18, 2019, it has considered DOI’s request to narrow its FOIA requests,

         however, maintains its position that it is interested in receiving all responsive records

         for the four requests at issue in this case and is willing to defer to DOI regarding the

         prioritization to allow the agency as much flexibility as it needs to most efficiently and

         quickly complete its processing of the requests.

5.   Finally, since the last Joint Status Report, Defendant substituted its lead counsel on this

     matter. ECF No. 26.




                                                 2
         Case 1:18-cv-00232-EGS Document 27 Filed 03/31/20 Page 3 of 4



       Accordingly, the Parties propose to file another Joint Status Report no later than June 1,

2020, advising the court of the status of DOI’s response to the FOIA requests at issue and setting

forth recommendations for further proceedings, if necessary.



Dated: March 31, 2020

Respectfully submitted,

 TIMOTHY J. SHEA, D.C. BAR #437437                  By:_/s/ Kelly E. Nokes_________
 United States Attorney                             D.C. Bar No. MT0001
                                                    Western Environmental Law Center
 DANIEL F. VAN HORN                                 208 Paseo del Pueblo Sur, No. 602
 D.C. Bar No. 924092                                Taos, NM 8757
 Chief, Civil Division                              (575) 613-8051 (telephone)
                                                    nokes@westernlaw.org
 By: /s/ Sean M. Tepe
 SEAN M. TEPE, DC BAR #1001323                      Counsel for Plaintiff
 Assistant United States Attorney
 555 Fourth Street, N.W.
 Washington, D.C. 20530
 Telephone: 202-252-2533
 sean.tepe@usdoj.gov

 Counsel for Defendant




                                                3
          Case 1:18-cv-00232-EGS Document 27 Filed 03/31/20 Page 4 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 WILDEARTH GUARDIANS,                            )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )       Civil Action No. 18-0232 (EGS)
                                                 )
 U.S. DEPARTMENT OF THE INTERIOR,                )
                                                 )
                Defendant.                       )
                                                 )
                                                 )

                                           ORDER

       Upon consideration of the Joint Status Report submitted by the Parties and the entire

record herein, it is hereby

       ORDERED that the Parties shall file an additional Joint Status Report by June 1, 2020.




       It is SO ORDERED this            day of                         , 2020.




                                     UNITED STATES DISTRICT COURT JUDGE




                                                 4
